May 13, 1913. The opinion of the Court was delivered by
The defendant, Willie Bethune, was convicted of murder and sentenced to death by electrocution. He appeals on the ground that at the time of the commission of the crime and at the time of his trial, the penalty for murder was death by hanging, and that the statute providing for the infliction of the death penalty by electrocution is ex post facto and unconstitutional as to him. The question was decided against the contention of appellant *Page 444 
by the opinion and judgment of the Court in the State
v. Joe Malloy, 95 S.C.
It is, therefore, the judgment of the Court that the judgment of the Court of General Sessions be affirmed, and the cause remanded to that Court so that a new day may be set for the execution of the sentence.
Affirmed.
MR. JUSTICE FRASER disqualified.
Writ of error to Supreme Court of the United States hasbeen issued in this case. R.